 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIJAH McDONALD,                                  No. 2:19-cv-2163 JAM DB P
12                       Petitioner,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    CDCR,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges a 2018 cell search. He further claims

19   that as a result of the search he was transferred to a segregated housing unit and some of his

20   property was missing and some items were damaged. Presently before the court is petitioner’s

21   motion to proceed in forma pauperis (ECF No. 6) and his petition for screening (ECF No. 1). For

22   the reasons set forth below, the court will grant the motion to proceed in forma pauperis and

23   recommend that the petition be dismissed.

24                                        IN FORMA PAUPERIS

25          Petitioner has filed a motion requesting to proceed in forma pauperis. (ECF No. 6.)

26   Examination of the in forma pauperis application reveals that petitioner is unable to afford the

27   costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See 28

28   U.S.C. § 1915(a).
                                                       1
 1                                                SCREENING

 2       I.       Legal Standards – Screening

 3             The court is required to screen all actions brought by prisoners who seek any form of

 4   relief, including habeas relief, from a governmental entity or officer or employee of a

 5   governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a habeas petition or portion

 6   thereof if the prisoner raises claims that are legally “frivolous or malicious” or fail to state a basis

 7   on which habeas relief may be granted. 28 U.S.C. § 1915A(b)(1), (2). This means the court must

 8   dismiss a habeas petition “[i]f it plainly appears from the petition and any attached exhibits that

 9   the petitioner is not entitled to relief[.]” Rule 4 Governing Section 2254 Cases.

10             Rule 11 of the Rules Governing Section 2254 Cases provides that “[t]he Federal Rules of

11   Civil Procedure, to the extent that they are not inconsistent with any statutory provisions or these

12   rules, may be applied to a proceeding under these rules.” Drawing on the Federal Rules of Civil

13   Procedure, when considering whether a petition presents a claim upon which habeas relief can be

14   granted, the court must accept the allegations of the petition as true, Erickson v. Pardus, 551 U.S.

15   89, 94 (2007), and construe the petition in the light most favorable to the petitioner, see Scheuer

16   v. Rhodes, 416 U.S. 232, 236 (1974). Pro se pleadings are held to a less stringent standard than

17   those drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520 (1972), but “[i]t is well-settled that

18   ‘[c]onclusory allegations which are not supported by a statement of specific facts do not warrant

19   habeas relief.’” Jones v. Gomez, 66 F.3d 199, 204 (9th Cir. 1995) (quoting James v. Borg, 24

20   F.3d 20, 26 (9th Cir. 1994)). See also Corjasso v. Ayers, 278 F.3d 874, 878 (9th Cir. 2002) (“Pro

21   se habeas petitioners may not be held to the same technical standards as litigants represented by

22   counsel.”); Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (“[T]he petitioner is not entitled

23   to the benefit of every conceivable doubt; the court is obligated to draw only reasonable factual

24   inferences in the petitioner’s favor.”).

25       II.      The Petition

26             Petitioner states that on July 11, 2018, officers at Deuel Vocational Institution (DVI)

27   searched his cell and found contraband. (ECF No. 1 at 4.) As a result, petitioner was sent to the

28   Administrative Segregation Unit (ASU). The same officers that searched petitioner’s cell also
                                                          2
 1   packed up the property in petitioner’s cell. When petitioner was released from ASU and received

 2   his property, he discovered that two of his photographs were crumbled up and torn in half and

 3   two letters from his sister were missing. Petitioner claims that “DVI takes no responsibility for

 4   the destruction and violation of [his] personal property and attempted to throw the incident under

 5   the rug.” (Id.)

 6      III.      Petitioner’s Allegations are not Cognizable in Federal Habeas Actions

 7                A. Habeas Claims Must Impact Fact or Duration of Confinement

 8             “Federal law opens two main avenues to relief on complaints related to imprisonment: a

 9   petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under . . . 42 U.S.C. § 1983.”

10   Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curium). “Challenges to the validity of any

11   confinement or to particulars affecting its duration are the province of habeas corpus, Preiser v.

12   Rodriguez, 411 U.S. 475, 500 (1973); requests for relief turning on circumstances of confinement

13   may be presented in a § 1983 action.” Muhammad, 540 U.S. at 750.

14             “[H]abeas jurisdiction is absent, and a § 1983 action is proper, where a successful

15   challenge to a prison condition will not necessarily shorten the prisoner’s sentence.” Ramirez v.

16   Galaza, 334 F.3d 850, 859 (9th Cir. 2003). “[T]he essence of habeas corpus is an attack by a

17   person in custody upon the legality of that custody, and . . . the traditional function of the writ is

18   to secure release from illegal custody.” Preiser, 411 U.S. at 484. “[W]hen a prisoner’s claim

19   would not ‘necessarily spell speedier release,’ that claim does not lie at ‘the core of habeas

20   corpus,’ and may be brought, if at all, under § 1983.” Skinner v. Switzer, 562 U.S. 521, 535 n.13

21   (2011) (quoting Wilkinson v. Dotson, 54 U.S. 74, 82 (2005)). The “core of habeas corpus” is an

22   attack on “the fact or duration of his confinement,” in which a prisoner “seeks either immediate

23   release from that confinement or the shortening of its duration.” Preiser, 411 U.S. at 489.

24             Here, petitioner’s claim bears no relationship to his underlying sentence. Rather, his

25   claim is related to the conditions of his confinement and any relief would take the form of return

26   or replacement of missing items or money damages for the harm suffered. Accordingly,

27   petitioner’s claim would not have any impact on the length of his incarceration and is therefore

28   outside the scope of habeas jurisdiction. See Blair v. Martel, 645 F.3d 1151, 1157-58 (9th Cir.
                                                         3
 1   2011) (Any claim that does not necessarily shorten an inmate’s incarceration, if successful, falls

 2   outside the scope of habeas jurisdiction.). Thus, because petitioner’s claim will not have any

 3   impact on the duration of his sentence it falls outside the scope of habeas jurisdiction.

 4              B. Claim is not Eligible for Conversion to Section 1983 Action

 5          In an appropriate case, a district court can convert a habeas petition into a civil rights

 6   complaint. Nettles v. Grounds, 830 F.3d 922, 935-36 (9th Cir. 2016) (en banc). However, the

 7   court declines to consider conversion of this action because there are several significant

 8   differences in a proceeding in habeas corpus compared to a civil rights action. For instance, the

 9   filing fee for a habeas petition is $5, and if leave to proceed in forma pauperis is granted, as it has

10   been here, the fee is forgiven. For civil rights cases, however, the fee is $400 and under the

11   Prison Litigation Reform Act the prisoner is required to pay $350, even if granted in forma

12   pauperis status, by way of deductions from income to the prisoner’s trust account. See 28 U.S.C.

13   § 1915(b)(1). A prisoner who might be willing to file a habeas petition for which he or she would

14   not have to pay a filing fee might feel otherwise about a civil rights complaint for which the fee

15   would be deducted from income to his or her account. Also, a civil rights complaint which is

16   dismissed as malicious, frivolous, or for failure to state a claim would count as a “strike” under 28

17   U.S.C. § 1915(g), which is not true for habeas cases. Based on these differences between habeas

18   and civil rights cases, and because, as set forth below, petitioner likely cannot obtain relief under

19   § 1983, the court declines to convert this action to a civil rights case.

20              C. Property Rights

21          Petitioner has not identified any specific constitutional right that was infringed by the

22   challenged conduct. However, the court construes petitioner’s claim as one based on a

23   deprivation of his property rights in violation of the Due Process Clause.

24          An unauthorized deprivation of a property interest, whether negligent or intentional, does

25   not violate the Due Process Clause when an adequate post-deprivation remedies are available to

26   compensate an inmate. Hudson v. Palmer, 468 U.S. 517, 533 (1984). California law provides an

27   adequate post-deprivation remedy for any unauthorized property deprivations. Barnett v.

28   Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (citing Cal. Gov’t Code §§ 810-895). Thus, even if
                                                         4
 1   the court were to convert this action to a § 1983 case petitioner could not obtain relief under §

 2   1983 based on his allegation that officers lost and/or damaged his property. Accordingly, the

 3   court will recommend that the petition be dismissed without leave to amend.

 4                                               CONCLUSION

 5             For the reasons set forth above, IT IS HEREBY ORDERED that petitioner’s motion to

 6   proceed in forma pauperis (ECF No. 6) is granted.

 7             IT IS HEREBY RECOMMENDED that the petition (ECF No. 1) be dismissed without

 8   leave to amend.

 9             These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, petitioner may file written

12   objections with the court and serve a copy on all parties. Such a document should be captioned

13   “Objections to Magistrate Judge’s Findings and Recommendations.” Petitioner is advised that

14   failure to file objections within the specified time may waive the right to appeal the District

15   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: February 20, 2020

17

18

19

20

21

22

23

24

25

26

27   DB:12
     DB:1/Orders/Prisoner/Habeas/mcdo2163.scrn
28
                                                        5
